Title: To George Washington from Samuel Osgood, 15 December 1780
From: Osgood, Samuel,Phelps, Oliver
To: Washington, George


                        
                            Sir.
                            Springfield Decr 15th 1780
                        
                        We are constrain’d from the present Situation of our Business, to trouble your Excellency with a
                            Representation of our Prospects with Regard to forwarding future Supplies to the Army; & also the Plan this
                            Commonwealth has laid for filling the Magazines with salt Provisions. The General Assembly upon receiving the Requisitions
                            of Congress for Supplies for 1781 immediately determined to comply therewith; as to the Quantity of salt Provision
                            demanded; & laid a specific Tax to be collected in all, by the 20th of February next, amounting to about sixteen
                            thousand Barrels of Beef; with Directions for us, to have the whole Quantity salted.
                        As this Tax is the only Fund we have for supplying the Army, if we should proceed to Barrel the whole of it,
                            we shall not be able to forward any more live Cattle; If your Excellency should Judge that it will be of more Importance
                            to have part of the Cattle forwarded alive, than to have the whole barreled, your Directions in this Matter will be
                            sufficient Justification of our Conduct—We have tho’t that Springfield & Richmond, or some other Town in the
                            County of Berkshire near to North River, will be convenient Places for depositing the Beef, if agreeable to your
                            Excellency.
                        We cannot apprehend that there is any Probability of procuring so large a Quantity of Beef in this State at
                            this late Season of the year; But we hope that what we have already delivered for salting & what we shall now
                            procure will form a Magazine of some Consequence. We have the Honor to be with every Sentiment of Respect Your
                            Excellency’s most obedient & most humble Servants
                        
                            Samuel Osgood
                            Oliver Phelps
                        
                    